DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	Claims 1-15 are pending. Claims 1 and 11 stands amended. Claim 10 was canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-15 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment. As discussed in the 12/9/2020 Interview (summary of record 12/14/2020), D1 does not explicitly show that the matrix array of control elements includes a plurality of transistors, or that each of the submodules is individually connected to and controlled by a separate and distinct one of a transistor among the plurality of transistors. As discussed below, D5 provides general motivation for individual control of groups, and although one of ordinary skill in the art would readily realize the possibility of a single member group, Samuelson (US 20080149914 A1) is also set forth for its teaching of a nanowire transistor and LED device, i.e. an individually controlled LED submodule.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Reference may be made to the following documents of record:

    PNG
    media_image1.png
    201
    552
    media_image1.png
    Greyscale
 
Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D5 and Samuelson (US 20080149914 A1, newly cited).
Regarding claim 1, 2, 4-7, D1 teaches a screen (¶8-9, ¶52-56, ¶72, Figs. 7a, 7b, 9) comprising a matrix array of modules (Fig. 7a, RGB groups of nanorods) each forming a pixel (9) (Figs. 7a, 7b showing the RGB modules of cylindrical submodules i.e. three dimensional electroluminescent structures and microstructure pn junctions per ¶54, that form a color pixel); and 
a matrix array of control elements that controls each of the modules, respectively (small circles of Fig. 9), 
wherein each of the at least 100 (¶52, n x [3,4,5] semiconductor pn junctions totaling “typically more than hundreds”) three dimensional (Figs. 7a, 7b) modules (Red Green and Blue considered to fairly suggest visible spectra of 610 to 700nm, 500 to 580nm, and 380 to 500nm, respectively1) comprises at least four light-emitting submodules (e.g. Fig. 7a depicting 10 submodules per color) each including a three-dimensional electroluminescent structure (each submodule a nanorod), and each control element individually addresses each module (Fig. 9 showing that each pixel 9, i.e. group of RGB modules each comprising the nanorod submodules as shown in Fig. 7a, is individually addressed). 
Regarding the control elements, D1 teaches a signal source separately providing desired voltages to sub-pixels of each pixel, thereby displaying a color image (¶72, and Fig. 9).
D1 does not explicitly show that the matrix array of control elements includes a plurality of transistors, or that each of the submodules is individually connected to and controlled by a separate and distinct one of a transistor among the plurality of transistors.
Regarding a motivation toward individual control of the display components, D5 explicitly shows a matrix array of control elements includes a plurality of transistors, or that each of the modules is individually connected to and controlled by a separate and distinct one of a transistor among the plurality of transistor (¶38, individual control of RGB submodules, ¶39, individual addressing of nanowires, ¶40, “active transistor current source matrix for driving the LED pixels”). Samuelson explicitly shows equipping each individual submodule, viz. nanowire LED, with a transistor (Fig. 5, and ¶68 discussing the electrical characteristics of transistor driven LED submodule).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have individually addressed the submodules of D1 according to the teachings of D5 and Samuelson for the purpose of displaying a full color image or video without artifact or aberration.
Regarding claim 8-10, where the modified D1 teaches the screen as claimed in claim 1, D1 does not explicitly show wherein the three-dimensional electroluminescent structure of certain submodules is covered with a luminophore.
D5 explicitly shows the use of a layer of a phosphor to convert the emitted light (¶40) and that active matrix of control elements includes a transistor (¶40)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have covered the structure of D1 with the lumino-phosphor of D5 and thereby converted the emitted light into required color component of a full color display.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 1 above, and further in view of D2.
Regarding claim 3, the modified D1 teaches the screen as claimed in claim 1, D1 shows a fourth submodule (¶56) but does not explicitly show wherein at least 40% of the modules comprise an additional 
D2 explicitly shows a white light fourth submodule to produce a color screen with RGBW pixels with 40% or more of the modules comprising the white light submodule (e.g. Fig. 7, C. 12, ll. 61 to C. 13 ll. 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the white submodule of D2 to produce the color screen of D1 with improved brightness.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 1 above.
Regarding claim 11, where the modified D1 teaches the screen as claimed in claim 1, D1 fairly suggests wherein each three-dimensional electroluminescent structure (the pixels) is based on semiconductors (e.g. gallium nitride) and comprises a relatively planar substrate from which rise wires (¶56, slicing and mounting pixel structures to PCB, commonly known to require soldering of leads viz. wires, and ¶58, semiconductor substrates; see Figs. 8 and associated description for materials and construction of the cylindrical submodules, e.g. ¶59 having gallium nitride).

Claims 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 1 above, and further in view of D3.
Regarding claim 12, 13, and 15, the modified D1 teaches a screen as claimed in claim 1. 
The modified D1 does not explicitly show the claimed device incorporating the disclosed screen, i.e. does not explicitly show a head-up display comprising a screen as claimed in claim 1, comprising an image-
D3 explicitly shows a head-up display (2) comprising a screen (¶40, “full color” screen based on RGB LEDs) and an image projecting device (12, a reflective screen, ¶41 and ¶49) transmitting in the direction of a semi-transparent plate (combiner 14, ¶42 and ¶49) the images generated by said screen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the screen of D1 as the LED screen of D3 and thereby achieved a predictable, full-color image projection result.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 12 above, and further in view of D4.
Regarding claim 14, where the modified D1 teaches the head-up display as claimed in claim 12, the modified D1 does not explicitly show wherein the semitransparent plate is a windshield.
However, D4 explicitly shows a head up configuration with a windshield as the screen (Fig. 2, ¶27-33, in particular ¶33). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the head-up display of the modified D1 to implement the head up windshield display of D4 and thereby achieved a predictable projection result.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 5712722713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872                                                                                                                                                                                         






    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The wavelengths of the visible spectrum being exceptionally well known since Thomas Young in 1802